PER CURIAM.
Kris Edward Helton has filed a petition for a writ of certiorari, which we have treated as a petition for writ of mandamus, seeking to compel the Chief Circuit Court Judge of the Circuit Court in and For Monroe County to make provisions for a telephonic hearing regarding a civil action brought by Helton.1 We have received the response on behalf of the Chief Circuit Court Judge, which response is that the procedure established by the Department of Corrections for such telephonic hearings will be followed. Accordingly, the petition for writ of mandamus is denied.

. Helton is incarcerated in the DeSoto Correctional Institution in Arcadia, Florida.